Conway B, J. This was an action of debt instituted 2d October, 1846, on a promissory note, due 7th August, 1842. The defendant below pled ml debet, and the statute of limitations; plaintiffs joined issue on the first plea, and to the second, replied non-residence of the State at and ever since the accrual of their cause of action. Defendant demurred to the replication and his demurrer was overruled. He then rejoined and alleged that the note sued on was made within the State, and had remained within the same in the hands of plaintiffs’ agent, from its execution until suit. Plaintiffs demurred to this rejoinder and their demurrer was sustained; defendant rejoining nothing further, the case, by consent, was referred to the court for trial, and the finding and judgment were for the plaintiffs, and the defendant appealed. The only question presented, is as to the correctness of the court’s decision on the demurrer to the rejoinder. The appellees, by their replication, had brought themselves within the privilege of the statute, and their right to the note was undisputed. It was therefore utterly immaterial where the note was made or remained, or who had possession of it until suit. The rejoinder was insufficient, and the court properly sustained the demurrer to it. The judgment is in all things affirmed.